DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 5-9, 17, 19-24 are pending with claim 9 withdrawn and claims 21-24 new. 
Allowable Subject Matter
Claims 5, 17 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
This issue was previously brought to Applicant’s attention in the Office Action mailed 6/29/2021.  Applicant has not addressed.
WITHDRAWN REJECTIONS
All rejections, except for those set forth below, of record in the Office Action mailed 6/29/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 9/17/2021.
REPEATED REJECTIONS
The 35 USC 103 rejections of claims 1-2 and 6-8 of record in the Office Action mailed 9/17/2021 have been repeated for the reasons of record in the Office Action mailed 9/17/2021.
Claim Rejections - 35 USC § 103
Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidtner et al. (US 2007/0215625) in view of Akihiro et al. (JP 2010017126), Aroma Chemistry, The Aroma of Coffee, Compound Interest, www.compoundchem.com, 2015, Motoyasu (JP 2009291088), Sukurai et al. (JP 2008259472) and Bok et al. (KR 100488409).  Evidence by Mukai et al. (WO 2016104810).  Mukai et al. (WO 2016104810) is not cited as prior art.
Mukai (‘810) provides evidence that it was a known naturally occurring material in coffee and its content is a reflection of the quality of the coffee beans wherein the higher the amount of 4-ethylphenol the lower the quality of coffee beans (See pp. 6 and 12.).  
Regarding Claim 1, Schmidtner (‘625) teaches a packed coffee beverage (See Abs., paras. 11, 30, 46, 70-72 and FIG-1, cup #1 for packed black coffee.), 

    PNG
    media_image1.png
    453
    682
    media_image1.png
    Greyscale

however, fails to expressly disclose the coffee having: a content of guaiacol of 100 to 550 µg /L, a content of furfuryl methyl sulfide of 25 to 1,000 µg/L and a content of p-ethylphenol of 2 to 20 µg/L.
Applicant does not set forth any non-obvious unexpected results for selecting one type of additive and amount over another.
Akihiro (‘126) teaches supplementing packed black coffee like that taught by Schmidtner (‘625) wherein the coffee is supplemented with aromatic materials including guaiacol and furfuryl methyl sulfide to provide a coffee beverage that has the fragrance of freshly brewed coffee (See Abs, paras. 14.).
Akihiro (‘126) does not expressly describe the claimed amounts of guaiacol and furfuryl methyl sulfide to provide a desired fragrance.
Aroma Chemistry teaches that coffee has several hundreds of different chemical compounds with guaiacol having a smoky, spicy aroma and 2-furfurylthiol, similar to furfuryl methyl sulfide, having a roasted coffee aroma (See entire document.).

    PNG
    media_image2.png
    783
    547
    media_image2.png
    Greyscale

Motoyasu (‘088) is directed to packed black coffee like that taught by Schmidtner (‘625) and Akihiro (‘126) (See Abs. and paras. 28 and 45.) wherein the packed coffee beverage (See para. 45.) has a content of guaiacol of 100 to 550 µg /L to provide a fragrant black coffee (See Abs., paras. 28, 53, 70-71 and FIG-5, 0.5 ppm (500 µg /L).).
Sukurai (‘472) is directed to packed black coffee like that taught by Schmidtner (‘625), Akihiro (‘126) and Motoyosu (‘088) (See Abs, paras. 9, 37-39, 44-45 and Tables 2 and 4.) that includes a content of furfuryl methyl sulfide of 25 to 1,000 µg/L to provide a scent reminiscent of freshly brewed coffee (See paras. 23-28, 50, Tables 2 and 4, 1-1,000 µg/L, 5-200 µg/L, 100 µg/L and 50 µg/L wherein 1 µg/L is equivalent to about 1 ppb.).
Regarding the p-ethylphenol (also known as 4-ethylphenol) Bok (‘409) teaches coffee as naturally including polyphenols (See entire reference.).
It is noted that p-ethylphenol is a material that is naturally occurring in coffee.  The claimed amount of p-ethylphenol is a reflection of high quality coffee which obviously is what all consumers desire.  It thus would have been obvious to a person having ordinary skill in the art at the time of filing to provide a consumer with coffee placed in Schmidtner’s (‘625) package that is of high quality, thus, a low p-ethylphenol which is reflective of the claimed amount.
It would have been obvious at the time of filing to substitute Schmidtner’s (‘625) generic black coffee by black coffee containing guaiacol and furfuryl methyl sulfide in the amounts claimed as taught by Akihiro (‘126), Aroma Chemistry, Motoyasu and Sukurai (‘472) and natural p-ethylphenol known in the art to provide a packed black coffee that has a scent/aroma reminiscent of freshly brewed coffee.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
Regarding Claim 2, Schmidtner (‘625) teaches a packed coffee beverage, however, fails to expressly disclose the content of furfuryl methyl sulfide in the beverage is 150 to 500 µg/L.
Sukurai (‘472) teaches wherein the content of furfuryl methyl sulfide in the beverage is 150 to 500 µg/L (See paras. 23-28, 50, Claims 2-7, 1-1,000 µg/L and 5-200 µg/L, wherein 1 µg/L is equivalent to about 1 ppb.) to provide a coffee with excellent aroma (See Abs. and para. 23.).
It would have been obvious at the time of filing to substitute Schmidtner’s (‘625) black coffee with black coffee containing furfuryl methyl sulfide in the amounts claimed as taught by Sukurai (‘472) to provide a packed black coffee that has a excellent aroma.  It would have been within the skill set of a 
Regarding Claim 6, Schmidtner (‘625) teaches wherein the beverage is black coffee (See para. 46.).
Regarding Claim 7, Schmidtner (‘625) teaches a packed coffee beverage, however, fails to expressly disclose wherein a Brix value of the beverage is 0.4 or more.
Applicant does not set forth any non-obvious unexpected results for selecting one type of additive and amount over another.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
Regarding Claim 8, Schmidtner (‘625) teaches wherein the beverage is packed in a re-sealable lidded container (See Abs., paras. 11, 30, 46, 70-72 and FIG-1, cup #1 for packaged black coffee.).
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 9+ of Applicant’s Paper filed 9/17/2021.) that Bok is misinterpreted, it is noted that said arguments are not persuasive.  Applicant appears to be arguing the Examiner has cited Bok as teaching p-ethylphenol (also known as 4-ethylphenol) as being polyphenol.  The Examiner concurs with Applicant that p-ethylphenol is not a polyphenol.  The Examiner did not cite Bok as teaching p-ethylphenol as being a polyphenol.  Bok teaches phenols, which includes polyphenols, as naturally occurring.  P-ethylphenol (also known as 4-ethylphenol) is naturally occurring which Applicant does not dispute.
In response to Applicant’s arguments (See p. 10+ of Applicant’s Paper filed 9/17/2021.) that Mukai (‘810) is mischaracterized because Mukai (‘810) teaches volatiles that are unpleasant, it is noted that said arguments are not persuasive.  The Examiner did not cite Mukai (‘810) as prior art but rather Mukai (‘810) was known as a naturally occurring material in coffee and its content is a reflection of the quality of the coffee beans wherein the higher the amount of 4-ethylphenol the lower the quality of coffee beans (See pp. 6 and 12.).  
In response to Applicant’s arguments (See p. 10+ of Applicant’s Paper filed 9/17/2021.) that the cited prior art does not teach the p-ethylphenol content, it is noted that said arguments are not persuasive.  The claimed amount is very broad and includes nearly every conceivable amount.
As discussed above, p-ethylphenol is a material that is naturally occurring in coffee.  The claimed amount of p-ethylphenol is a reflection of high quality coffee which obviously is what all consumers desire.  It thus would have been obvious to a person having ordinary skill in the art at the time of filing to provide a consumer with coffee placed in Schmidtner’s (‘625) package that is of high quality, thus, a low p-ethylphenol which is reflective of the claimed amount.
It would have been obvious at the time of filing to substitute Schmidtner’s (‘625) generic black coffee by black coffee containing guaiacol and furfuryl methyl sulfide in the amounts claimed as taught by Akihiro (‘126), Aroma Chemistry, Motoyasu and Sukurai (‘472) and natural p-ethylphenol known in the art to provide a packed black coffee that has a scent/aroma reminiscent of freshly brewed coffee.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select and adjust the amount of each content through routine optimization to provide a coffee that is pleasing to a user and economically feasible.
In response to Applicant’s arguments (See p. 11+ of Applicant’s Paper filed 9/17/2021.) that the claimed formulation provide unexpected results, it is noted that said arguments are not persuasive.  The claimed amounts are very broad and include nearly every conceivable amount.
The Examiner acknowledges that different formulations have different properties, however, just because a formulation has different properties does not provide for unexpected results.
Applicant is advised consider amending independent claim 1 to incorporate limitations from an allowable dependent claim or amend the independent claim to claim limitations that capture the Examples in the Specification and not include limitations that are far broader than what is in the Examples.
The limitations of the amended/new claims are discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	September 21, 2021